

EXHIBIT 10.4


Employees (CN)




SemGroup Corporation
Equity Incentive Plan
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Agreement”), SemGroup
Corporation (the “Company”) has granted to you restricted stock units indicated
in your Award Notice in accordance with and subject to the following:
R E C I T A L S:
WHEREAS, the Company has adopted the SemGroup Corporation Equity Incentive Plan
(the “Plan”), and, pursuant to and in accordance with the Plan, has approved
Restricted Stock Unit awards granted under the Plan which are reflected in
relevant part in this Agreement, which Plan, as may be amended from time to
time, is incorporated herein by reference and made a part of this Agreement.
Capitalized terms not otherwise defined herein shall have the same meanings as
ascribed to them in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Restricted Stock Unit Award. Subject to the terms and conditions of the Plan,
this Agreement and the Award Notice, the Company hereby grants to the
Participant Restricted Stock Units (the “RSUs”). Each RSU represents one
notional Share.


2.Settlement of RSUs. On each Vesting Date (as defined below) or as soon as
practicable, but no later than sixty (60) days thereafter, the Company shall
deliver to the Participant one or more certificates representing the number of
Shares equal to the number of RSUs which vested on such Vesting Date or
confirmation of the issuance of such Shares through book entry procedures. Prior
to settlement, the Participant shall make arrangements with the Committee for
the satisfaction of any federal, State, local or foreign withholding obligations
that may arise in connection with such settlement in accordance with the terms
of the Plan. Notwithstanding anything to the contrary in the Plan, any Shares
delivered pursuant to this Agreement shall be either original issuance or
treasury Shares.








1

--------------------------------------------------------------------------------



EXHIBIT 10.4


3.Vesting of RSUs.


(a)Vesting Schedule. Subject to the Participant’s continued Service through the
applicable Vesting Date (as defined below), the RSUs shall vest on the date or
dates set forth in the Award Notice (the “Vesting Date”), in accordance with
this Agreement.


(b)Change of Control. If the Participant’s Service is terminated by the Company
without Cause or by the Participant for Good Reason after or, as determined by
the Committee, in connection with a Change of Control, all then-unvested RSUs
shall immediately vest in full and shall be settled in accordance with Section 2
hereof. Notwithstanding the foregoing, in the event of a settlement in
connection with a Change of Control and for the purposes of preserving the
Participant’s intended benefits hereunder, in lieu of Shares, the Committee may,
in its sole discretion, provide the Participant with the right to elect to
settle the RSUs with a cash payment; provided, that, if the Participant fails to
make such an election the RSUs shall be settled in Shares.


(c)Death or Disability. If the Participant’s Service is terminated due to the
Participant’s death or Disability during the Vesting Period before the
Participant’s Service otherwise terminates, all then-unvested RSUs shall
immediately vest in full upon such death or termination of Service due to
Disability and shall be settled in accordance with Section 2 hereof.


(d)Involuntary Termination of Service. If the Participant’s Service is
involuntarily terminated by the Company, as the direct result of a divestiture
or otherwise, in each case without Cause, then any unvested RSUs shall become
fully vested upon such termination of Service.


(e)Other Termination of Service. If the Participant’s Service is terminated for
any reason, other than as described in Section 3(b), Section 3(c) or Section (d)
above, the RSUs, to the extent not then-vested, shall be forfeited by the
Participant without any consideration.


4.Dividend Equivalents. With respect to each RSU the Participant shall have the
right to receive an amount equal to the per Share dividend (if any) paid by the
Company during the period between the Date of Grant and the RSU’s settlement,
termination or forfeiture, subject to the remainder of this Section 4. When
dividends are paid by the Company, the Participant shall be credited with an
amount determined by multiplying the number of the Participant’s unvested RSUs
by the dividend per Share, which amount shall be held by the Company and subject
to forfeiture until the related RSUs vest in accordance with Section 3 hereof.
Such dividends shall be paid to the Participant as soon as administratively
practicable, but not later than the time of delivery to the Participant, in
accordance with Section 2 above, of certificates or confirmations of book
entries representing the Shares issued upon settlement of the RSUs to which the
dividends relate.








2

--------------------------------------------------------------------------------



EXHIBIT 10.4


5.No Right to Continued Service or Participation.


(a)    The participation of any Participant in the Plan is entirely voluntary
and not obligatory and shall not be interpreted as conferring upon such
Participant any rights or privileges other than those rights and privileges
expressly provided in the Plan. In particular, participation in the Plan does
not constitute a condition of employment or service nor impose an obligation on
the Company or any Affiliate to continue the Service of the Participant and
shall not lessen or affect any right that the Company or any Affiliate may have
to terminate the Service of the Participant.
(b)    Nothing in the Plan, this Agreement shall be construed to provide the
Participant with any rights whatsoever to participate or to continue
participation in the Plan, or to compensation or damages in lieu of
participation, whether up termination of the Participant’s employment or
otherwise. The Company does not assume responsibility for the personal income
tax liability or other tax consequences for the Participant and he or she is
advised to consult his or her own tax advisor.
6.Rights as a Stockholder. The Participant shall have none of the rights of a
Stockholder of the Company unless and until the RSUs are settled for Shares.


7.Securities Laws; Certificates; Legends. The issuance and delivery of RSUs and
Shares shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, applicable
Canadian securities laws, the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded and the
Company’s constating documents, and neither the Company nor any transfer agent
of the Company will register any transfers of such securities not made in
compliance with such restrictions on resale. If the Company deems it necessary
to ensure that the issuance of RSUs and Shares under the Plan is not required to
be registered under any applicable securities laws, including Canadian
securities laws, each Participant to whom such Shares would be issued shall
deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company may request which
satisfies such requirements. The Participant acknowledges and agrees that, if
required by application securities legislation, regulations, rules, policies or
orders or by a securities commission, stock exchange or other regulatory
authority, the Participant will execute, deliver, file and otherwise assist the
Company in filing such reports, undertakings and other documents with respect to
the issue of the RSUs or the Shares acquired upon settlement of the RSUs. Unless
otherwise determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to the Participant certificates
representing Shares, and instead such Shares shall be recorded in the books of
the Company (or, as applicable, its transfer agent or Plan administrator). Any
certificates representing the Shares an all Shares issued pursuant to book entry
procedures hereunder shall be subject to such stop transfer orders and other
restrictions, including resale restrictions, as the Committee may deem
reasonably advisable or in accordance with applicable securities laws, and the
Committee may cause a legend or legends to be put on any such certificates or
associated with any such book entry to make appropriate reference to such
restrictions.






3

--------------------------------------------------------------------------------



EXHIBIT 10.4




8.Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant other than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided, that,
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the RSUs to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.


9.Adjustment of RSUs. Adjustments to the RSUs shall be made in accordance with
Article 12 of the Plan.


10.Definitions. The following terms shall have the meanings set forth below:


“Cause” shall mean, with respect to the Participant, one or more of the
following: (a) the plea of guilty or nolo contendere to, or conviction of, the
commission of a felony offense (b) any act of willful fraud, dishonesty or moral
turpitude that causes a material harm to the Company or any Subsidiary or
Affiliate, (c) gross negligence or gross misconduct with respect to the Company
or any Subsidiary or Affiliate, (d) willful and deliberate failure to perform
his or her employment duties in any material respect, or (e) breach of a
material written employment policy of the Company or any Subsidiary or
Affiliate, provided, however, that in the case of a Participant who has an
employment agreement with the Company or any Subsidiary or Affiliate in which
“Cause” is defined, “Cause” shall be determined in accordance with such
definition.
“Good Reason” shall mean the occurrence of one or more of the following without
the consent of the Participant: (a) a material reduction in the Participant’s
base salary or incentive compensation opportunity (other than a general
reduction that affects all similarly situated Participants equally) (b) a
material reduction of Participant’s duties and responsibilities or an adverse
change in Participant’s title, or (c) a transfer of Participant’s primary
workplace by more than thirty-five (35) miles from the location of Participant’s
current primary workplace, provided, that, Participant shall first have given
the Company written notice that an event or condition constituting Good Reason
has occurred and specifying in reasonable detail the circumstances constituting
such Good Reason within thirty (30) days after such occurrence, and the Company
shall have a period of thirty (30) days after receiving such written notice to
effectively cure or remedy such occurrence, and provided, further, that, that in
the case of a Participant who has an employment agreement with the Company or
any Subsidiary or Affiliate in which “Good Reason” is defined, “Good Reason”
shall be determined in accordance with such definition.






4

--------------------------------------------------------------------------------



EXHIBIT 10.4


“Disability” or “Disabled” shall have the meaning set forth in the Company’s
long-term disability plan.
11.Withholding.


(a)The Participant agrees that (i) he or she will pay to the Company or any
applicable subsidiary, as the case may be, or make arrangements satisfactory to
the Company or such subsidiary regarding the payment of any foreign, federal,
state, or local taxes of any kind required by law to be withheld by the Company
or such subsidiary with respect to the RSUs or Shares, and (ii) the Company, or
such subsidiary, shall, to the extent permitted by law, have the right to deduct
from any payments of any kind otherwise due to the Participant any foreign,
federal, state, or local taxes of any kind required by law to be withheld with
respect to the RSUs or Shares.


(b)With respect to withholding required upon the settlement of the RSUs or upon
any other taxable event arising as a result of the RSUs awarded or the Shares
issued upon settlement of the RSUs, the Participant may elect, subject to the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by having the Company or any applicable subsidiary withhold Shares
having a Fair Market Value on the date the tax is to be determined equal to the
minimum statutory total tax which could be withheld on the transaction.  All
such elections shall be irrevocable, made in writing, signed by the Participant,
and shall be subject to any restrictions or limitations that the Committee, in
its sole discretion, deems appropriate.


12.Notices. Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service (or in the case
of a non-U.S. Participant, the foreign postal service of the country in which
the Participant resides), by registered or certified mail, with postage and fees
prepaid. A notice shall be addressed to the Company, Attention: General Counsel,
at its principal executive office and to the Participant at the address that he
or she most recently provided to the Company.


13.Entire Agreement. This Agreement, the Award Notice and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.


14.Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.


15.Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the RSUs pursuant to this
Agreement.






5

--------------------------------------------------------------------------------



EXHIBIT 10.4


16.Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and agreed in writing to be joined
herein and be bound by the terms hereof.


17.Choice of Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by the laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.


SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED IN THE
FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR
ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY WITH
RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY OF
SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN IMPROPER
OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
18.RSUs and Shares Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan and acknowledges that the RSUs granted hereunder and the Shares
are subject to the Plan. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail. The Participant has
had the opportunity to retain counsel, and has read carefully, and understands,
the provisions of the Plan, this Agreement and the Award Notice.


19.Amendment. The Committee may amend, alter or terminate this Agreement and the
RSUs granted hereunder and the Plan at any time; provided, that, subject to
Article 10, Article 11 and Article 12 of the Plan, no such amendment or
alteration shall be made without the consent of the Participant if such action
would materially diminish any of the rights of the Participant under this
Agreement or with respect to the RSUs and the Shares and subject to required
regulatory and other approvals (including the approval of the holders of the
Shares as may be required by the rules of any stock exchange or exchanges on
which the Shares are then listed and posted for trading).


20.Fractional Shares. Fractional shares shall not be issued and any rights
thereto shall be forfeited without consideration.






6

--------------------------------------------------------------------------------



EXHIBIT 10.4




21.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


22.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


23.No Guarantees Regarding Tax Treatment. Participants (or their beneficiaries)
shall be responsible for all taxes with respect to the RSUs. The Committee and
the Company make no guarantees regarding the tax treatment of the RSUs. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax under Section 409A of the Code or Section 457A of the
Code or otherwise and none of the Company, any Subsidiary or Affiliate, or any
of their employees or representatives shall have any liability to a Participant
with respect thereto.


24.Compliance with Section 409A. The Company intends that the RSUs and dividend
equivalents be structured in compliance with, or to satisfy an exemption from,
Section 409A of the Code and all regulations, guidance, compliance programs and
other interpretative authority thereunder (“Section 409A”), such that there are
no adverse tax consequences, interest, or penalties under Section 409A as a
result of the RSUs or dividend equivalents. In the event the RSUs or dividend
equivalents are subject to Section 409A, the Committee may, in its sole
discretion, take the actions described in Section 11.1 of the Plan.
Notwithstanding any contrary provision in the Plan or this Agreement, any
payment(s) of nonqualified deferred compensation (within the meaning of Section
409A) that are otherwise required to be made under this Agreement to a
“specified employee” (as defined under Section 409A) as a result of his or her
separation from service (other than a payment that is not subject to
Section 409A) shall be delayed for the first six (6) months following such
separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid on the date that immediately follows the end
of such six (6) month period or as soon as administratively practicable
thereafter. A termination of Service shall not be deemed to have occurred for
purposes of any provision of the Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of Service, unless such termination
is also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section 409A.
For purposes of any such provision of this Agreement relating to any such
payments or benefits, references to a “termination,” “termination of Service” or
like terms shall mean “separation from service.”


25.Forfeiture and Clawback. Notwithstanding any other provision of the Plan or
this Agreement to the contrary, by signing this Agreement, the Participant
acknowledges that any incentive-based compensation paid to the Participant
hereunder may be subject to recovery by the Company under any clawback policy
that the Company may adopt from time to time, including without limitation any
policy that the Company may be required to adopt under Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules






7

--------------------------------------------------------------------------------



EXHIBIT 10.4


and regulations of the U.S. Securities and Exchange Commission thereunder or the
requirements of any national securities exchange on which the Shares may be
listed. The Participant further agrees to promptly return any such
incentive-based compensation which the Company determines it is required to
recover from the Participant under any such clawback policy.


26.Compliance with Laws. The administration of the Plan shall be subject to and
made in conformity with all applicable laws and any regulations of a duly
constituted regulatory authority. If, at any time, the Committee determines that
the listing, registration or qualification of the RSUs or Shares subject to the
Plan and this Agreement upon any securities exchange or under any provincial,
state, federal or other applicable law, or the consent or approval of any
governmental body or securities exchange is necessary or desirable, as a
condition of, or in connection with, the crediting or grant of RSUs or the issue
of Shares hereunder, the Company shall be under no obligation to credit RSUs or
issue Shares hereunder unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.


27.No Prospectus. The Participant acknowledges that nothing in the Plan, this
Agreement, the Award Notice, the LTIP or the RSUs shall (a) obligate the Company
to take any action to register or qualify any of its securities or any trade of
any of its securities or prepare a prospectus or offering memorandum with
respect to any of its securities, (b) obligate the Company to establish or
maintain any office or director or officer in any jurisdiction or (c) subject
the Company to any reporting or other requirement in any jurisdiction.


[SIGNATURE REQUIRED ONLINE THROUGH COMPANY PROVIDED THIRD-PARTY VENDOR SERVICE]






8